 
Translation
Of
Credit Extension Agreement


No. OS/L011/09


 
Note:  This is not a comprehensive translation.




Parties:
Lender (Party A):  GuangDong Development Bank Co., Ltd.


Borrower (Party B):  Comtech International (Hong Kong) Limited


Based on the principle of volition, equality, mutual benefit and integrity,
through negotiations of both parties, Party A hereby agrees to extend a credit
line to Party B.  In order to stipulate rights, obligations and responsibilities
of each party, both parties hereby execute this agreement.


Article 1
Type, Credit Line, Purpose and Other Matters



Type:  Term Loan-Trade Finance


Credit Line:  HKD150,000,000.00 or its equivalent amount in U.S. dollars


Purpose:
The credit line shall be utilized by Party B for purchasing goods and the
acquisitions, and is revolving; the maximum balance of the credit line shall not
exceed the amount of HKD150,000,000.00.


Repayment:
Principal:
when the principal becomes due, it shall be repaid by funds owned by Party B or
trade payments received by Party B. The repayment of the principal may be
repaid, in whole or in part prior to the maturity date, with a 5-business day
advance notice of Party B to Party A. Party A shall not charge Party B service
fees for the earlier repayment.

Interest:
the interest shall be paid every three (3) months. The first interest payment
shall be paid three (3) months after the issuance of loan. In the event the
principal is repaid prior to the maturity date, the interest shall be fully
repaid every time.



Interest Rate:
The interest rate is at the 3-month corresponding interbank rate based on the
drawdown currency (LIBOR or HIBOR) plus a 1.5% annual interest rate. The 3-month
LIBOR or HIBOR rate of the first term shall base on the “3-month LIBOR rate” or
“3-month HIBOR rate” showed on the screen of the Bloomberg service system, or
any of the like systems. The relevant interest rate shall be adjusted after
three (3) months upon the date of issuance of a loan, and shall be adjusted
every three months. Party A will not send additional notices to Party B to
inform such adjustment.
 

--------------------------------------------------------------------------------




In the event any of loans is deferred, Party A shall charge Party B an
additional penalty interest for deferral at an annual interest rate of 3%. Party
A will not send additional notices to Party B to inform it of such penalty
interest.


Service Fee:
The service fee shall be HKD300,000.00, or 0.2% of the amount of the credit line
HKD150,000,000.00, and shall be fully paid upon the date of issuance of the
credit line.


Condition Precedent:
For every drawdown, the following documents shall be provided:
(1)
A letter issued by Shenzhen Branch of GuangDong Development Bank to indicate
that the relevant Renminbi deposit has been deposited. The amount of such
deposit shall not be less than the amount drawn down by Party B.

(2)
Party B shall send the notice of drawdown as requested by Party A 5 days prior
to such drawdown.



Article 2 
Term of Credit Extension

The term of the credit extension shall be one (1) year commencing the effective
date of the extension of credit. Prior to the maturity of the credit extension
under this agreement, Party A will review the credit line based on the
application of Party B and the drawdown records.


Article 3 
Additional Provisions

1. 
During the effective term of this credit line under this agreement, Party B
shall provide Party A with the valid corporate registrations on the decided
schedule.

2. 
During the effective term of this credit line under this agreement, Party B
shall provide Party A with its financial report.



Note: Party A reserves right to adjust the amount of credit line.




Executed by parties:


Lender (Party A):
For and on behalf of Guangdong Development Bank Co., Ltd.

 
Guo Zhihang (with the signature)

Date:  January 22, 2010


Borrower (Party B):
For and behalf of Comtech International (Hong Kong) Limited

 
Allen Wu and Henry Chiu (with the signatures)

Date:  January 22, 2010




Witnessed by Wang Huijie (with the signature)
 

--------------------------------------------------------------------------------

